DETAILED ACTION
Claims 1-13 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sanjeev Kumar (Reg. No. 74788) on November 19, 2021.
The application has been amended as follows: 

1. (Currently Amended) A method for remotely controlling access to a webpage, comprising the steps of:
1.1. registering an admin mobile device with a server connected to a router;
1.2. receiving a request to access a website from a client browser connected to the router;

1.4. determining, at the router, that the requested website is on the crowd-sourced whitelist;
1.5. responsive to a positive determination, returning the website to the client browser;
1.6. responsive to a negative determination, further determining, by the router, that the requested website is on the crowd-sourced blacklist;
1.7. responsive to a positive determination in step 1.6, returning an access denied message to the client browser;
1.8. responsive to a negative determination in step 1.6, performing, by the router, the steps of:
1.8.1. transmitting an authorization request to the registered admin mobile device;
1.8.2. receiving a response from the registered admin mobile device; 
1.8.3. determining one of allowing and denying said request responsive to the receipt of the response; and 
1.8.4. returning  on determination of allowing and returning an access denied message on determination of denying to the client browser.



8. (Currently Amended) A system for remotely controlling access to a webpage, the system comprising: 
	







a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to perform the steps of:
1.1. registering an admin mobile device with a server connected to a router;
1.2. receiving a request to access a website from a client browser connected to the router;
1.3. accessing, at the router, a database of crowd-sourced data comprising at least one of a crowd-sourced whitelist and a crowd-sourced blacklist;
1.4. determining, at the router, that the requested website is on the crowd-sourced whitelist;
1.5. responsive to a positive determination, returning the website to the client browser;
1.6. responsive to a negative determination, further determining, by the router, that the requested website is on the crowd-sourced blacklist;
1.7. responsive to a positive determination in step 1.6, returning an access denied message to the client browser;
1.8. responsive to a negative determination in step 1.6, performing, by the router, the steps of:
1.8.1. transmitting an authorization request to the registered admin mobile device;
1.8.2. receiving a response from the registered admin mobile device; 
1.8.3. determining one of allowing and denying said request responsive to the receipt of the response; and 
1.8.4. returning the website on determination of allowing and returning an access denied message on determination of denying to the client browser.

9. (Currently Amended) The system of claim 8, wherein the step of receiving a response comprises receiving the response from an application running on the admin mobile device.  

10. (Currently Amended) The system of claim 8, wherein the step of receiving a response comprises receiving the response from the admin mobile device via the router.  

11. (Currently Amended) The system of claim 8, wherein the step of transmitting the authorization request is performed via an internet connection.  

12. (Currently Amended) The system of claim 8, wherein the step of transmitting the authorization request is performed via simple message service.  

13. (Currently Amended) The system of claim 8, wherein the response comprises configuration data.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the steps, inter alia, “1.1. registering an admin mobile device with a server connected to a router; 1.2. receiving a request to access a website from a client browser connected to the router; 1.3. accessing, at the router, a database of crowd-sourced data comprising at least one of a crowd-sourced whitelist and a crowd-sourced blacklist; 1.4. determining, at the router, that the requested website is on the crowd-sourced whitelist; 1.5. responsive to a positive determination, returning the website to the client browser; 1.6. responsive to a negative determination, further determining, by the router, that the requested website is on the crowd-sourced blacklist; 1.7. responsive to a positive determination in step 1.6, returning an access denied message to the client browser; 1.8. responsive to a negative determination in step 1.6, performing, by the router, the steps of: 1.8.1. transmitting an authorization request to the registered admin mobile device; 1.8.2. receiving a response from the registered admin mobile device; 1.8.3. determining one of allowing and denying said request responsive to the receipt of the response; and 1.8.4. returning the website on determination of allowing and returning an access denied message on determination of denying to the client browser". 
The following is considered to be the closest prior art of record:
Farah (US 2016/0269412) – teaches a router containing a whitelist that is checked before granting access to a website. If the website is not on the whitelist an authorizing user is sent an authorization request and access to the website is granted or denied based on the response by the authorizing entity. The Examiner would note that the Farah reference can only be used based on the date of the 
Day (US 2017/0149795) – teaches using crowdsourced blacklists and whitelists on a child’s phone to grant or deny access to a particular website by the child.
Balasubrahmaniyan (US 2006/0064469) – teaches approving or denying access to a website based on the user’s IP address and username by controlling a router.
Fink (NPL “Application of Machine Learning and Crowdsourcing to Detection of Cybersecurity Threats”) – teaches using crowdsourced data to determine if a website is malicious or not.
Vignisson (US 2009/0254656) – teaches a parent setting up a whitelist or blacklist to filter websites.
Underwood (US 2012/0047560) – teaches registering a parent device to control the access given to a child device.
Niejadlik (US 2011/0237222) – teaches registering a parent device to control the access given to a child device.
Liu (US 2013/0067081) – teaches having a router that contains rules to deny or allow access to websites.
Yuen (US 2015/0040246) – teaches checking a whitelist or blacklist to grant access to an installed application. If the application isn’t listed on either list an administrator is asked to confirm or deny authorization to access the newly installed application.

None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-13 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498